Case: 10-20639     Document: 00511578672         Page: 1     Date Filed: 08/22/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 22, 2011
                                     No. 10-20639
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JOSE MIGUEL SANCHEZ, also known as Jose M. Sanchez, also known as Jose
Sanchez Zuniga, also known as Jose S. Zuniga,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:10-CR-252-1


Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*
        Jose Miguel Sanchez appeals the 32-month sentence imposed following his
guilty plea conviction for illegally reentering the United States after having been
removed following a felony conviction, in violation of 8 U.S.C. § 1326(b)(1).
Sanchez argues that his sentence, which was an upward departure from the
advisory guidelines range, is substantively unreasonable because it is greater
than necessary to achieve the sentencing objectives of 18 U.S.C. § 3553(a).


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-20639    Document: 00511578672      Page: 2    Date Filed: 08/22/2011

                                  No. 10-20639

      Sanchez has failed to demonstrate that his 32-month sentence is
substantively unreasonable. See Gall v. United States, 552 U.S. 51 (2007);
United States v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008). The
district court’s stated reasons for its decision to impose a departure takes into
consideration Sanchez’s history and characteristics; advances the objectives of
promoting respect for the law, providing deterrence, and protecting the public
from further crimes of the defendant; and are justified by the facts of the case.
See § 3553(a)(1), (a)(2)(A)-(C). Additionally, though Sanchez lists a set of factors
he contends the court did not consider, he presents no convincing argument that
any of these is substantial enough that it should have been weighted more
heavily. Further, the 32-month sentence imposed represents a five-month
upward departure from the top of his advisory guidelines range and is within the
statutory maximum. See § 1326. We have affirmed far more substantial
departures than the one imposed in this case. See e.g., United States v. Smith,
417 F.3d 483, 491-93 & n.40 (5th Cir. 2005); United States v. Saldana, 427 F.3d
298, 312 (5th Cir. 2005).
      The judgment of the district court is AFFIRMED.




                                         2